DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant’s Amendment and Remarks, filed 09 Sep 2022, in which claim 23 is amended to change the scope and breadth of the claim, and claims 24 and 42 are canceled.

This application is the national stage entry of PCT/EP2019/078147, filed 17 Jan 2019; claims benefit of foreign priority document EPO EP18201228.6, filed 18 Oct 2018; claims benefit of foreign priority document EPO EP18206491.5, filed 15 Nov 2018; and claims benefit of foreign priority document EPO EP17193228.4, filed 23 Aug 2019; the foreign priority documents are in English. 

	Claims 23 and 25-41 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 09 Sep 2022, with respect that claims 23-35, 37-38, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) has been fully considered and is persuasive, as claims 24 and 42 are canceled, and upon reconsideration NURMI et al. does not disclose all limitations of the claimed method, such as the temperature range of the crystallization, and does not explicitly or implicitly disclose the method selectively makes crystalline form A or crystalline form B of 2’-fucosyllactose.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Sep 2022, with respect that claims 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) has been fully considered and is persuasive, as upon reconsideration NURMI et al. does not disclose all limitations of the claimed method, such as the temperature range of the crystallization, and does not explicitly or implicitly disclose the method selectively makes crystalline form A or crystalline form B of 2’-fucosyllactose.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Sep 2022, with respect that claims 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) has been fully considered and is persuasive, as upon reconsideration NURMI et al. does not disclose all limitations of the claimed method, such as the temperature range of the crystallization, and does not explicitly or implicitly disclose the method selectively makes crystalline form A or crystalline form B of 2’-fucosyllactose.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Sep 2022, with respect that claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) as applied to claims 23-40 and 42, and further in view of CIPOLLETTI et al. (WO 2014/009921 A1, published 16 Jan 2014, provided by Applicant in IDS mailed 27 Jul 2021) has been fully considered and is persuasive, as upon reconsideration NURMI et al. does not disclose all limitations of the claimed method, such as the temperature range of the crystallization, and does not explicitly or implicitly disclose the method selectively makes crystalline form A or crystalline form B of 2’-fucosyllactose, and Applicant’s remarks are persuasive that the teachings of CIPOLLETTI et al. do not suggest modifying the temperature range of the crystallization method taught by NURMI et al. would be reasonably expected to selectively make crystalline form A or crystalline form B of 2’-fucosyllactose because CIPOLLETTI et al. teaches crystallization by addition of ethanol and washing with water/ethanol.
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant’s Amendment, filed 09 Sep 2022, in which claim 23 is amended to change the scope and breadth of the claim, and claims 24 and 42 are canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended Claims 23 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,414,449 (reference patent) in view of NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021). 
Reference claim 21 of the reference patent recites a method for obtaining crystalline 2'-O-Fucosyllactose (2'FL) hydrate in form of polymorph B comprising: providing 2'FL in an aqueous solution comprising (i) water and (ii) the 2'FL dissolved therein; warming and agitating the aqueous solution at a temperature in range of 30°C to 60°C for 1 hr to 12 hr; maintaining the aqueous solution at a temperature in range of 20°C to 30°C for 10 hr to 240 hr, thereby crystallizing the 2'FL and forming 2'FL hydrate in form of polymorph B crystals suspended in the aqueous solution; cooling the aqueous solution with the polymorph B crystals suspended therein to a temperature in a range of 2°C to 18°C; separating polymorph B crystals from the cooled aqueous solution to collect  solid polymorph B crystals; and drying the solid polymorph B crystals.
Reference claim 21 does not specifically recite the concentration of the dissolved 2'-FL. (claim 25, 28) Reference claim 21 does not specifically recite removing water or an evaporation crystallization (claim 26-27) Reference claim 21 does specifically disclose the method specifying the steps of a second crystallization step. (claim 39-40)
NURMI et al. discloses a process for crystallizing an oligosaccharide, particularly a human milk oligosaccharide, and, more particularly, 2'-fucosyllactose ("2'-FL"). (abstract) NURMI et al. discloses the process comprises concentrating the starting solution to a supersaturated state with respect to 2' -fucosyllactose, and then precipitating a 2'-fucosyllactose crystal from the supersaturated solution while subjecting the supersaturated solution to a temperature of at least 40°C. In addition, the supersaturated solution comprises no greater than 1% (by weight) organic solvent during the precipitation of the 2' -fucosyllactose crystal. (page 3, paragraph 12) NURMI et al. discloses the embodiment where the solution is brought to a supersaturated state with respect to 2' -FL by evaporation, and in some embodiments the temperature is from about 40 to about 70°C. (page 11, paragraph 44 to paragraph 45, page 12) NURMI et al. discloses in some embodiments the 2' -FL-containing solution is obtained from a microbial fermentation process. (page 6, paragraph 34-35) NURMI et al. discloses the in some embodiments additional feed liquid is added continuously, and in some embodiments additional feed liquid is added batchwise. (page 18, paragraph 66) For example, NURMI et al. discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity. Recrystallization may be carried out by, for example, dissolving the 2' -FL crystals in water (typically deionized water), bringing the resulting solution to a supersaturated state with respect to 2' -FL (via, for example, evaporation), and crystallizing using the crystallization-by-evaporation methodology described. NURMI et al. discloses in some embodiments, yield is increased by performing crystallization of the mother liquor produced by the initial crystallization. (page 21, paragraph 80-81) NURMI et al. discloses the working example 3 of an aqueous feed solution, which had a 2'-FL concentration of 89.3%, a DiFL concentration of 9.5%, and a lactose concentration of <0.1 %, was evaporated to a DS of 61.0%. The syrup (1540 g) was then seeded with 0.5 g of 2'FL dry seed crystals at a temperature of 57°C (supersaturation of 1.01). This resulted in very little crystal formation. Consequently, the seeded syrup was kept boiling at a temperature of 64 °C and pressure of 130-180 mbar for 2.8 hr. The syrup was then seeded a second time with 0.5 g of 2'-FL dry seed crystals at a DS of 67.2% at a temperature of 65°C (supersaturation of 1.27). After the second seeding, crystallization occurred. The boiling crystallization was continued at a temperature of 65°C and pressure of 175 mbar for 3.3 hr. Dried crystals were separated from the mother liquor. (page 27, paragraph 111 to page 28, paragraph 116) NURMI et al. discloses the embodiment where the solution is brought to a supersaturated state with respect to 2' -FL by evaporation, and in some embodiments the temperature is from about 40 to about 70°C. (page 11, paragraph 44 to paragraph 45, page 12) For example, NURMI et al. discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity. Recrystallization may be carried out by, for example, dissolving the 2' -FL crystals in water (typically deionized water), bringing the resulting solution to a supersaturated state with respect to 2' -FL (via, for example, evaporation), and crystallizing using the crystallization-by-evaporation methodology described. NURMI et al. discloses in some embodiments, yield is increased by performing crystallization of the mother liquor produced by the initial crystallization. (page 21, paragraph 80-81). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Reference claim 21 in view of NURMI et al. through routine experimentation or routine optimization to vary the temperature and concentration of the crystallization process or to repeat the recrystallization steps. One of ordinary skill in the art would have been motivated to combine the teachings of Reference claim 21 in view of NURMI et al. with a reasonable expectation of success because NURMI et al. teaches in some embodiments of the process the temperature is from about 40 to about 70°C, and discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity, suggesting it would have been routine experimentation or routine optimization for one of ordinary skill in the art to vary the temperature and concentration of the crystallization process or to repeat the recrystallization methodology in order to increase 2' -FL purity. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" In this case the claimed temperature range overlaps with the temperature range disclosed in the prior art in the same process for crystallizing 2'-FL, therefore a prima facie case of obviousness exists.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 09 Sep 2022, have been fully considered and not found to be persuasive.
	Upon reconsideration, the provisional rejection over claim 50 of copending application 16/393866 is withdrawn.
This rejection is modified as necessitated by Applicant’s Amendment and the issuance of copending application 16/393866 as U.S. Patent No. 11,414,449. Reference claim 21 of the reference patent is renumbered from reference claim 49 of application 16/393866. As no terminal disclaimer is of record, this rejection is maintained and made FINAL.

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) in view of CIPOLLETTI et al. (WO 2014/009921 A1, published 16 Jan 2014, provided by Applicant in IDS mailed 27 Jul 2021).
NURMI et al. teaches as detailed in the Office Action mailed 10 May 2022.
CIPOLLETTI et al. teaches as detailed in the Office Action mailed 10 May 2022.
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of NURMI et al. in view of CIPOLLETTI et al. in a manner that arrives at the invention as claimed. As detailed above, upon reconsideration NURMI et al. does not disclose all limitations of the claimed method, such as the temperature range of the crystallization, and does not explicitly or implicitly disclose the method selectively makes crystalline form A or crystalline form B of 2’-fucosyllactose, and Applicant’s remarks are persuasive that the teachings of CIPOLLETTI et al. do not suggest modifying the temperature range of the crystallization method taught by NURMI et al. would be reasonably expected to selectively make crystalline form A or crystalline form B of 2’-fucosyllactose.
	
Conclusion
No claim is currently in condition for allowance.
Claim 41 is objected to as being dependent upon a rejected base claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623